Citation Nr: 1143885	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO. 05-38 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Appellant served on active duty from July 1982 to April 1991. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2009, the Appellant testified at a hearing before the undersigned Veterans Law Judge sitting in Washington, D.C. A transcript has been associated with the record.

In March 2009, the Board issued a decision which, in part, denied the Appellant's claim for TDIU. The Appellant appealed the denial of his claim to the Court of Appeals for Veterans Claims (Court). The March 2009 Board denial was vacated and remanded by Court Order in August 2010, based on a Joint Motion for Partial Remand (Joint Motion) filed by the Appellant and VA.

The claim was remanded by the Board for further development in January 2011. 

In September 2011, the Appellant submitted a statement, a medical evaluation, a VA medical opinion, and a VA treatment note, and waived RO consideration of the evidence in accordance with 38 C.F.R. §§ 19.37, 20.1304 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Appellant asserts that he is unable to obtain and maintain substantially gainful employment, and he is entitled to a TDIU rating on an extraschedular basis "solely as a result of his service-connected left knee condition" under 38 C.F.R. § 4.16(b). (See September 2011 correspondence to VA, p. 1).  The evidence raises the Appellant's potential entitlement to an extraschedular evaluation. 

The Board does not have original jurisdiction to assign such an extraschedular rating. VAOPGCPREC 6-96 (August 16, 1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). Such a rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services. Therefore, a remand is necessary for extraschedular consideration under 38 C.F.R. § 4.16(b).

In an April 2011 supplemental statement of the case, the RO considered entitlement to a TDIU rating on an extraschedular basis and determined that referral for such extraschedular rating was not appropriate. However, since its determination, additional evidence has been associated with the record, including a May 2011 VA medical opinion and the July 2011 medical evaluation.

When determining whether a Veteran warrants an extraschedular rating for his service-connected left knee disabilities, consideration is given to the Veteran's background, including his employment and educational history. 38 C.F.R. § 4.16(b). 

The Appellant was self-employed as an automobile parts and accessories manufacturer until 1995 or 1996. He reported that he dissolved the company due to the functional impacts of his service-connected left knee disabilities. (See April 2005 VA Form 28-1902b, Counseling Record, p. 2.; March 2006 hearing transcript, p. 1.)

After he dissolved his company, the Appellant achieved a Bachelor's degree in Business Administration in December 2004, after participating in VA's Vocational Rehabilitation program based upon his choice of pursuing additional education versus pursuing employment. (See April 2005 VA Form 28-1902b, Counseling Record, p. 1; March 2006 hearing transcript, p. 2.) As of April 2005, he was a full-time student, pursuing a second degree in Banking and Finance and a Master's degree in Business Administration (M.B.A.). (See April 2005 VA Form 28-1902b, Counseling Record, p. 1.)

In a March 2000 VA Vocational Rehabilitation counseling narrative summary, the Appellant reported he worked as a part-time shuttle bus driver, which aggravated his service-connected knee disability. The Vocational Rehabilitation counselor noted the Appellant's knee disability limited his ability to stand or walk for prolonged periods, lift, or squat. He determined the Appellant had "an impairment to employability" and was entitled to a VA Vocational Rehabilitation program. He stated, "The [V]eteran's [service-connected disability] materially contributes to this impairment of employability. The [V]eteran would be impaired attempting to perform physically demanding jobs. Obtaining new skills in business administration would benefit the [V]eteran in obtaining meaningful employment."

In June 2004, after filing a claim for TDIU, the Appellant presented to a VA primary care clinic and requested a note stating that his left knee injury rendered him unsuitable for substantially gainful employment. Four days later, the VA physician who signed the June 2003 statement, issued another statement, which provided the Appellant was "not suitable for gainful employment due to [a] severe left knee injury in 1982."

During a September 2004 VA general medical examination, the Appellant reported he had not worked since 1994 due to his left knee disability, with the exception of a brief period of employment as a shuttle bus driver in 2000, which terminated after he injured his back in an automobile accident. The examiner opined that the Appellant's nonservice-connected back pain and his service-connected left knee pain could cause limitations in the Appellant's ability to do particular kinds of work; however, there were "types of work that he may be able to do despite his chronic back pain and chronic left knee pain."






In a January 2005 statement, a VA Vocational Rehabilitation Employment Specialist reported the Appellant had an impairment to employability based upon his unspecified handicaps and functional limitations, educational deficiencies, and need to establish new job market skills. He noted the Appellant received vocational rehabilitation and employment services from March 2000 to December 2004. 

In an April 2005 VA Vocational Rehabilitation narrative summary, the counseling psychologist determined the Appellant's service-connected left knee disabilities impaired his employability, and he had a serious employment handicap. The psychologist opined that the Appellant's service-connected knee disabilities prevented the Appellant from "preparing for, obtaining, and/or maintaining employment compatible with his pattern of interests, aptitudes, and abilities." She noted the service-connected knee disabilities caused the following limitations: "difficulty climbing more than two flights of stairs; difficulty stooping, squatting, kneeling, crouching, and crawling; difficulty standing for more than 15 [to] 20 minutes; difficulty walking for more than two blocks; difficulty driving for more than one hour; and difficulty working in extreme cold or in wet conditions." 

The counselor determined that the Appellant was not suitable for Vocational Rehabilitation because it was not "currently reasonably feasible" that the Appellant would achieve his vocational goals of self-employment. In order to find him feasible for employment, a physician's note was required stating that he was employable. However, before self-employment was an option, she informed the Appellant that a physician's note was required which stated that he could work, but that he could not work in a regular work environment.

The Appellant detailed his occupational history during the April 2005 VA counseling session. He reported that he started a company that manufactured fiberglass automobile parts and accessories in May 1991. He dissolved the company in September 1996 due to "trouble doing the work because his left knee was swelling, and he could no longer handle the required standing and lifting." He was unemployed from 1996 until 2000. From January 2000 to September 2000, he worked as a part-time shuttle bus driver for a hotel. He left due to an automobile accident. He was unemployed until October 2002, when he began tutoring elementary school children part-time. He stopped tutoring due to his health and contract termination in May 2003.

In an August 2005 message to the Appellant's treating VA internal medicine physician at a VA Physical Medicine and Rehabilitation Clinic, the April 2005 VA Vocational Rehabilitation counseling psychologist sought the physician's opinion required to find the Appellant feasible for self-employment in the Vocational Rehabilitation program. She noted the physician affirmatively answered the following question: "Based on the [Appellant's] physical and mental conditions, do you find [the Appellant] suitable for employment within his or her abilities and recommend that [the Appellant] not be placed into a regular work environment because of [his] disabilities?" The psychologist requested that the physician describe his rationale for the answer and indicate what he thought would be appropriate employment for the physician. 

In an August 2005 email response to the VA psychologist, the VA physician stated, "I do not see any contraindication for [the Appellant] working inspite (sic) of his arthritic pains. He has no radicular symptoms and had been able to taper down his narcotic to less than 2 per day and actually he requested [a] narcotic taper down to 1 per day [when necessary] since he had been exercising."

One day after the VA physician's email response, the VA psychologist indicated, in a handwritten note, that she spoke to the physician. He stated that the Appellant "did not have anything wrong with him that would keep him from working, but that he should only try [and] work for himself because of [his] disabilities."

In a November 2005 VA general medical examination report, the Appellant indicated that he had some pain relief from Percocet, which he used approximately three times per week, as needed. The examiner opined, "The [V]eteran obviously is unable to do any kind of strenuous or very physical work because of the left knee. However, it seemed to me that he should be able to do sedentary work..."

During a March 2006 hearing before a Decision Review Officer at the RO, the Appellant testified he was self-employed full-time until he stopped working because his left knee was "bothering" him, "locking up," and "swelling." The Appellant asserted he had stopped working in October 1995-years prior to a July 2000 injury which caused his nonservice-connected neck and back disabilities; therefore, he was unable to work based solely on his service-connected knee disabilities. 

In a May 2006 VA medical opinion, the Appellant's internal medicine physician noted the Appellant's service-connected left knee disabilities caused "excess fatigue"; "difficulties standing, sitting, bearing weight"; and difficulty "executing skilled movements with his left lower extremity."

In an April 2007 VA medical opinion, the Appellant's internal medicine physician opined that the Appellant's service-connected left knee "held to exist when no effective function remains, other than that which will equally well be served by an amputation stump at the site of election, with the use of a suitable prosthetic appliance."

In a July 2007 VA medical opinion, the Appellant's internal medicine physician noted the Appellant's service-connected left knee disabilities caused "leg fatigue"; "difficulties standing, sitting, bearing weight"; and difficulty "executing skilled movements with his left lower extremity."

In a December 2008 note, the Appellant's VA internal medicine physician reported the Appellant was unable to secure substantial gainful employment since October 1995 due to his service-connected left knee disabilities.

During a January 2009 hearing at the Board, the Appellant testified that although he had a Bachelor's degree in Business Management, he could not function in that capacity of employment. He related that a VA Vocational Rehabilitation counselor deemed him unsuitable for their programs due to his knee disabilities, despite his degree, because he could not be retrained for employment.

The Appellant reported that his knee bothered him when he sat, locked up, and caused pain throughout the day. He had difficulty concentrating because of his knee pain, and he took "a lot" of pain killers to alleviate it. He was on a monthly contract for Percocet from VA, and he reported that the Percocet "scramble[d]" his brain and turned his mind to "mush," which rendered him unable to function in a management capacity.

In a May 2009 VA medical opinion, the Appellant's VA internal medicine physician provided:

[The Appellant] is not suitable for substantial, gainful employment due to his left knee injuries, causing, (sic) swelling, recurring locking, pain, instability, stiffness, and limitation of motion.

[The Appellant] has also been prescribed [P]ercocet/[O]xycodone, a controlled substance, for his knee injuries, a drug which causes drowsiness, vomiting, anorexia, and headaches, all of which affect his ability to maintain gainful employment as well.

In an April 2011 VA joints examination report, a VA physician opined:

[The Appellant] would be capable of sedentary employ[ment] provided he is given the proper ergonomic modifications. Because of his use of Percocet, he should not handle any hazardous materials. Regarding physical employment, he would have difficulty performing positions that require more than minimal walking and standing. He would be limited to lifting only extremely light items that could be lifted with one hand as he uses a cane.



In a May 2011 VA medical opinion, the Appellant's VA internal medicine physician opined that the Appellant's left knee problems affected his daily living, including his ability to obtain substantially gainful employment, to include sedentary work. He noted the Appellant was prescribed Percocet which caused dizziness, drowsiness, and mood swings, which also affected his employment abilities.

In a July 2011 independent medical evaluation, Charles C. Goodno, M.D., an Occupational and Internal Medicine physician, indicated that he reviewed the evidence of record, examined, and interviewed the Appellant. He listed the Appellant's following complaints: left knee pain, swelling, stiffness, weakness, limited range of motion, locking, giving way, and problems climbing stairs due to his knee catching; pain and medications affecting his concentration and sleep; drowsiness from pain medication; right knee pain for five years; and unusual sadness and crying spells. He took an average of five Oxycodone/Percocet tablets per week, as needed, and over-the-counter ibuprofen, as needed, to help alleviate his pain.

The Appellant indicated that he helped his wife with home daycare; performed light housekeeping; and drove three to four miles at a time. He stated that he could stand for ten minutes at a time; could climb two flights of stairs with assistive devices; and could walk for five to ten minutes at a time. He reported he could walk up to a block, which took him approximately 15 minutes.

The Appellant stated that after he stopped tutoring in 2003, he was unsuccessful in obtaining suitable sedentary work. He considered employment dealing with wholesale auto parts, as a retail clerk, and as a motel clerk. He noted he had problems with transportation to work, drowsiness from his medication, and problems standing and walking, prevented his employment at these jobs.





In addition to multiple chronic left knee problems, Dr. Goodno diagnosed the Appellant with right knee pain, chronic pain syndrome, probable depression, decreased concentration, possible PTSD, and chronic narcotic analgesic use. He opined that the diagnoses were all "probably secondary" to his service-connected left knee disabilities and concluded that they were "therefore service-connected." Dr. Goodno also opined that the Appellant's nonservice-connected back injury was not a significant factor in his ability to find and sustain gainful employment.

The physician provided the Appellant was "clearly disqualified for work duties other than sedentary work." He noted the sedentary work must have additional accommodations, which included driving less than five miles per day with no expressway driving; standing or walking a maximum of five minutes at a time; sitting a maximum of ten minutes at a time; minimal lifting, pushing, or pulling; positional changes every ten minutes; low-responsibility positions, to specifically exclude safety-critical or administrative work ("due to problems with concentration"); limited interaction with the public ("due to mood swings"); and close supervision of work quality (due to "reduced concentration").

Dr. Goodno opined that he was unaware of any "real-world employer that has the flexibility or willingness to provide such sweeping accommodations," "even for a potential employee with a batchelor's (sic) degree." However, to the extent that Dr. Goodno stated any opinion which addresses the Appellant's employability due to the service-connected disorders, he observed that the Appellant was "completely disabled and unable to sustain any gainful employment."

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Appellant has received any VA, non-VA, or other medical treatment that is not evidenced by the current record for left knee osteochondritis and osteoarthritis, to specifically include, but not limited to, any VA treatment provided after May 2011. Provide the Appellant with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder.

2. After determining whether the Appellant is appropriately rated under the schedular criteria, and making any adjustments to the schedular rating deemed appropriate, the RO/AMC will:

Refer the claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for determination of whether the granting of an increased rating on an extraschedular rating is appropriate. If the claim is not resolved in the Appellant's favor, undertake all further appellate proceedings, including return of the claim to the Board. 

 No action is required of the Appellant until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


